          Case 1:18-cr-00016-LY Document 38 Filed 08/05/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


UNITED STATES OF AMERICA                           '
                                                   '
v.                                                 '       No. 1:18-CR-016-LY
                                                   '
CHARLES MCALLISTER                                 '

                      GOVERNMENT=S MOTION FOR CONTINUANCE

       The United States of America files this motion to continue the pretrial conference from

9:00 a.m. on August 20, 2019, to 2:00 p.m. that same day. Counsel for the government has a

morning conflict and seeks to move the time to 2:00 p.m. Counsel for the defendant is unopposed

to the time change.


                                            Respectfully submitted,

                                            JOHN BASH
                                            UNITED STATES ATTORNEY

                                            s/Daniel D. Guess___
                                            DANIEL D. GUESS
                                            Assistant United States Attorney
                                            State Bar of Texas No. 00789328
                                            Telephone: 512.978.5858


                              CERTIFICATE OF CONFERENCE

       I have communicated with Jimmy Ardoin, counsel for Charles McAllister, who agrees

with the motion for continuance.


                                            s/Daniel D. Guess
                                            DANIEL D. GUESS
                                            Assistant United States Attorney


Motion to Continue - Page 1
          Case 1:18-cr-00016-LY Document 38 Filed 08/05/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on August 5, 2019, a true and correct copy of this motion was

served on the attorney for the defendant by ECF.

                                             s/Daniel D. Guess___
                                             DANIEL D. GUESS
                                             Assistant United States Attorney




Motion to Continue - Page 2
